COURT OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
NO. 2-03-005-CV
 
JESSE L. JOHNSON AND TAYLOR T. JOHNSON       
           
           
APPELLANTS
 
V.
 
RUIZ PROTECTIVE SERVICES, INC.       
           
           
           
        APPELLEE
 
----------
FROM THE 352ND DISTRICT
COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
------------
On March 10, 2003 and March 24, 2003, we
notified appellants, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $125 filing fee was paid. See
Tex. R. App. P. 42.3(c). Appellants have not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
Because appellants have failed to comply
with a requirement of the rules of appellate procedure and the Texas Supreme
Court's order of July 21, 1998,(2)
we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of
this appeal, for which let execution issue. See Tex. R. App. P. 43.4.

                                                                   
PER CURIAM

PANEL D: DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED: May 1, 2003


1. See Tex. R. App. P. 47.4.
2. July 21, 1998
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals, reprinted in Appendix to the Texas Rules of Appellate
Procedure (Vernon 2002).